PER CURIAM.
Defendant was found guilty by-a district court jury of a charge of felonious theft by check, Minn.St. 609.52, subd. 2(3)(a), and was sentenced by the trial court to a maximum indeterminate term of 5 years in prison. On this appeal from judgment of conviction, defendant contends that his conviction should be reversed outright because there was, as a matter of law, insufficient evidence of guilt or that he should receive a new trial on the ground that the trial court prejudicially erred in two evidentiary rulings. There is no merit to either contention. The evidence of defendant’s guilt was overwhelming and the trial court did not prejudicially err in any of its evidentiary rulings. We therefore affirm.
Affirmed.